Citation Nr: 0032999	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence which is sufficient to 
reopen a claim of entitlement to service connection for a 
back disability has been submitted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps during two periods of enlistment from 1968 to  1973.

In September 1995, the veteran filed a claim of entitlement 
to service connection for a back disability.  His claim was 
denied in a January 1996 rating decision of the department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(the RO).  The veteran was informed of that decision by RO in 
February 1996.  He did not appeal that decision.

In April 1998, the veteran requested that his claim of 
entitlement to service connection for a back disability be 
reopened.  Reopening of the claim
was denied in a May 1998 RO rating decision.  The veteran 
filed a Notice of Disagreement later in May 1998.  A 
Statement of the Case was issued by the RO in June 1998.  The 
veteran filed a substantive appeal (VA Form 9) in July 1998.

In September 1999, the Board of Veterans' Appeals (the Board) 
remanded this case so that the veteran could be scheduled for 
a personal hearing before a traveling member of the Board, as 
had been requested by the veteran.  In October 2000, the 
veteran appeared and testified before the undersigned at the 
RO.

During the October 2000 hearing, the veteran withdrew a claim 
of entitlement to an increased disability rating for service-
connected left orchiectomy [hearing transcript, pages 2-3].  
See 38 C.F.R. § 20.204 (2000).   


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a back disability was denied by the RO in a January 1996 
decision.   The veteran did not appeal that decision.

2.  Evidence submitted since the January 1996 RO decision is 
cumulative and redundant, and does not bear directly and 
substantially upon the specific matter under consideration; 
thus, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the RO's final January 1996 decision 
is not new and material.  The veteran's claim of entitlement 
to service connection for a back disability is not reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran ultimately seeks entitlement to service 
connection for a back disability.  The issue currently before 
the Board is whether new and material evidence which is 
sufficient to reopen his previously-denied claim has been 
submitted.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant law and regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  

Service connection may also be granted for certain chronic 
disabilities, such as  arthritis, if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000). 

Finality/new and material evidence

In general, unappealed RO decisions are final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In short, in evaluating a claim which has been previously 
denied, the Board must first determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  Once a 
claim has been reopened, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  The Board notes in 
this connection that VA's duty to assist does not extend to a 
claim that has been disallowed except when new and material 
evidence is presented or secured as described in 38 U.S.C.A. 
§ 5108 (West 1991).  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A(f)].

Additional law, regulations and Court decisions will be 
discussed where appropriate below.

Factual background

Evidence of record at the time of the January 1996 RO 
decision

A May 1968 service medical record indicates that the veteran 
reported pain in his left testicle.  Epididymitis was 
diagnosed.  ["Epididymitis is 'an inflammation of the 
epididymis', which is 'the elongated cordlike structure along 
the posterior border of the testis.' Dorland's Illustrated 
Medical Dictionary 566 (28th ed. 1988)."  Wright v. Gober, 
343, 345 (1997).]  The veteran's subsequent service medical 
records are replete with references to chronic bilateral 
epididymitis and sterility.  The veteran reported that he had 
been kicked in the testicles during boot camp. 

The veteran's service medical records are pertinently 
negative for complaints of or treatment for a back 
disability.  His separation physical examination from his 
first period of active duty, in November 1969 contained no 
references to back problems.  In a September 1972 report of 
medical history, the veteran responded "no" to the question 
concerning recurrent back pain, and physical examination was 
pertinently normal.

In September 1973, the veteran filed a claim for service 
connection for chronic epididymitis (VA Form 21-526).  In a 
February 1994 report of accidental injury (VA Form 21-4176) 
the veteran described being accidentally kicked in the 
testicles by the man ahead of him during basic training in 
May 1968.  In an accompanying statement in support of his 
claim (VA Form 21-4138), he indicate that he had been re-
injured his testicles on the rifle range during his second 
period of enlistment.  Back problems were not mentioned in 
any of these documents.  

A VA physical examination of the veteran was completed in 
November 1973. 
No complaints of back problems were voiced by the veteran.  
No musculoskeletal abnormalities were noted by the examiner.  

In an April 1974 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for left 
epididymitis.

A comprehensive VA physical examination was completed in 
March 1976.  The veteran voiced no complaints pertaining to 
his back.  The back was described in detail and according to 
the examiner was normal.

The veteran was treated by a private physician from 1976 to 
1978 for "low back pain with pain in groin".  Physical 
findings were limited to an enlarged left testicle.  The 
pertinent diagnosis was history of recurrent epididymitis.  A 
back disorder was not mentioned.

Of record is the report of a VA physical examination which 
was completed in September 1978.  The veteran reported 
experiencing pain in the lower part of his back, as well as 
chronic epididymitis.  An X-ray of the lumbosacral spine was 
normal.  The only diagnosis was bilateral orchitis-
epididymitis.  A back problem was not mentioned by the 
examiner, who did state of the veteran, "he . . . has low 
back pain associated with pain in the testicle". 

The veteran was hospitalized at a VA facility in May 1979 for 
bilateral epididymectomy.  Before the procedure, he underwent 
a physical examination.  No back problems were identified.

In a July 1979 rating decision, service connection was 
granted for right epididymitis.

There is no pertinent evidence covering approximately the 
next fifteen years.  In a July 1996 statement, W.A.C., III, 
M.D. indicated that the veteran had severe degenerative 
arthritis of the lumbar spine.

In September 1995, the veteran filed a claim for service 
connection for a back disability.  He stated that when he was 
kicked in basic training he also injured his back and that 
"ever since my back has given me problems." 

The January 1996 RO decision

In January 1996, the RO denied the veteran's claim of 
entitlement to service connection for a back disability.  In 
essence, the RO reviewed the veteran's service medical 
records and post service medical records and noted that there 
was no reference to back problems during service or for years 
after service.  The RO specifically pointed to the 
pertinently negative service physical examinations in 
November 1969 and in September 1972 and the similarly 
negative VA examinations in 1973 and in 1976.

The veteran was provided with a copy of the January 1996 
rating decision in February 1996.  The veteran did not appeal 
that decision.


Evidence added to the record since the January 1996 RO 
decision

A July 1996 medical report indicates that the veteran had 
congenital spinal stenosis of the lumbar spine from L2 to L5. 

In an August 1996 report to another physician, T.H.M., III, 
M.D. evaluated the veteran's back disability Dr. M. stated 
"no previous history of injury to the lumbar spine." 

In a Notice of Disagreement which was received in June 1998, 
the veteran reported that he fell from a rope at boot camp 
and injured his back.

During his October 2000 personal hearing, the veteran 
reiterated that he fell from a rope during basic training and 
that he had experienced back pain continuously thereafter.

Analysis

In January 1996, the RO denied the veteran's claim of 
entitlement to service connection for a back disability.  The 
veteran did not appeal, so that decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In order to reopen the 
claim, new and material evidence must have been submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The January 1996 RO decision which denied the veteran's claim 
was based on the fact that the veteran's service medical 
records and his post service medical records failed to 
demonstrate that his claimed back problem existed during 
service or for a number of years after service.  Although not 
specifically stated by the RO, the medical evidence of record 
in January 1996 did not serve to link the veteran's back 
problems, which were first identified in 1995, with the 1968 
incident during boot camp.  The RO evidently considered the 
veteran's September 1995 statement to the effect that his 
back had bothered him continually since 1968, but discounted 
that statement in light of the utterly negative service and 
post-service medical records, including specifically the 1973 
and 1976 VA physical examinations. 

Since the January 1996 RO decision, there has been added to 
the record medical evidence which continues to document a 
lumbar spine disability.  This medical evidence, however, 
does not include a medical opinion which associates the 
veteran's back pathology with his military service or any 
incident thereof.  [The Board notes in passing that Dr. M.'s 
August 1996 report to another physician specifically stated  
"no previous history of injury to the lumbar spine."] 

The only other evidence added to the record since January 
1996 consists of the veterans own statements to the effect 
that he injured his back in May 1968 and that he experienced 
back problems continually thereafter.  These statements must 
be accepted as true.  See Justus, supra.  [The Board is of 
course aware that the veteran's recent statements fly in the 
face of numerous medical reports during and for years after 
service which do not document back complaints or problems.  
However, the Board does not view this case as similar to the 
situation presented in Duran v. Brown, 7 Vet. App. 216 
(1994).  In that case, the court held that, notwithstanding 
its decision in Justus, the presumption of credibility does 
not apply if the evidence is inherently false or untrue.  Id. 
at 220.  Here, the veteran's recent statements are not 
"patently incredible", and the Board is precluded from 
weighing evidence at this stage of its analysis.  Id.]    

The veteran's testimony, although it is presumed to be true, 
is essentially repetitive of previous statements made to and 
considered by the RO in its January 1996 decision and is 
therefore not new.  In the February 1974 report of accidental 
injury, the veteran reported being kicked by the man in front 
of him while climbing a rope and falling to the ground.  That 
statement was virtually identical to his October 2000 hearing 
testimony [hearing transcript, page 3].  The veteran's 
statement to the effect that he has experienced back pain 
continually thereafter [hearing transcript, page 6] is 
reiterative of his September 1995 statement. 

The veteran appears to be attempting to provide his own 
opinion that his current back problems are due to the May 
1968 incident during boot camp.  However, there is no 
evidence that the veteran possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.   In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically stated: "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."  Accordingly, in addition to not 
being new, the veteran's testimony is not material to the 
issue.

The Board finds that the veteran has not submitted any 
evidence since the January 1996 decision which establishes 
that his current back disability was incurred in or 
aggravated by his period of active service.  There is no 
medical opinion evidence by a competent medical professional 
which indicates or even suggests that the current back 
disability is the result of service.  Nor is there any 
evidence, aside from reiterations of statements previously 
made by the veteran in his own behalf, which indicates that 
symptoms consistent with back disability were present during 
service or during the one year presumptive period after 
service. 

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or is not 
so significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156; Hodge, supra.



Additional comments

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Graves v. Brown, 8 Vet. App. 522 (1996):

. . . when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which 
may prove to be new and material, but has not been 
submitted with the application, the Secretary has a duty 
under [38 U.S.C.A.] § 5103 to inform the veteran of the 
evidence that is "necessary to complete the 
application."  Graves, 8 Vet. App at 525.

The Board finds that the veteran has not indicated the 
existence of any evidence that has not already been obtained 
that would constitute new and material evidence for the above 
claim.  Therefore, no additional VA action is necessary.  
Moreover, in the June 1998 Statement of the Case, the RO 
specifically informed the veteran of the kind of evidence 
which was needed to reopen his claim.  The RO stated:  "no 
medical evidence of a nexus, or link, between the claimed in-
service problems and the current disability has been 
furnished."

By this decision, the Board further informs the veteran of 
the kind of evidence which would be new and material evidence 
sufficient to reopen his claim, in particular competent 
medical evidence linking his current back disability to his 
period of active service.    



ORDER

New and material evidence has not been submitted; the 
veteran's claim of service connection for a back disability 
is not reopened and remains denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

